Citation Nr: 9927387	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-00 590A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in New York, New York



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increased rating for the service-
connected left varicocele, currently rated 10 percent 
disabling.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back condition.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to February 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision by the RO 
which granted service connection and assigned a no percent 
rating for a left varicocele.  A December 1998 rating 
decision assigned an increased rating of 10 percent for the 
service-connected left varicocele.  



FINDINGS OF FACT

1.  No competent evidence has been submitted to show that the 
veteran has PTSD or other acquired psychiatric disorder due 
to disease or injury which was incurred in or aggravated by 
service.  

2.  The veteran's service-connected left varicocele is not 
shown to be manifested by more than pain reflective of 
moderate disablement or persistent edema.  



CONCLUSIONS OF LAW

1.  A well-grounded claim of service connection for PTSD has 
not been presented.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304 (1998).  

2.  The criteria for the assignment of a rating in excess of 
10 percent rating for the veteran's service-connected left 
varicocele have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.7, 4.20, Part 
4, including Diagnostic Codes 7120, 7338, 7523, 7512 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  PTSD 

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by wartime service that is not the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110.  

In a claim for service connection, the veteran has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that his claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is a 
plausible claim, and one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive, but only possible to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 
78, 80 (1990).  The claim must be accompanied by supporting 
evidence, an allegation is not enough.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  All the evidence of record must be examined, not 
just that which has been specifically submitted to support a 
particular claim.  Sibley v. Derwinski, 3 Vet. App. 188 
(1992).  

If a veteran makes evidentiary assertions, they must be 
accepted as true for the purpose of determining whether the 
claim is well grounded except where the assertion is 
inherently incredible or beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet. App. 19, 21 
(1993) citing Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, lay witness 
evidence is not competent as to matters which require the 
qualification of particular expertise, e.g., medical 
diagnoses or opinions.  Espiritu, at 494-95.  Generally, lay 
testimony is competent as to empirical observation, e.g., 
eyewitness accounts of visible symptoms or events.  Id.  

In adjudicating a claim for PTSD, the applicable provisions 
state that service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by 
medical evidence between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(f).  Service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by the 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  See Cohen v. Brown, 10 Vet. App. 
128 (1997); Zarycki v. Brown, 6 Vet. App. 91 (1993).  In 
addition, if it is determined that a veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the situation in this case, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  Id.  
 
The veteran claims he developed PTSD as a result of 
experiencing numerous bombings, kamikaze attacks and sniper 
fire while riding a jeep when he served as a courier in the 
Philippines from August 23, 1945, to January 1946, after the 
end of World War II.

However, the veteran has not reported having had any 
psychiatric treatment.  In addition, a VA PTSD examination 
was conducted in June 1997 when the examiner stated that the 
veteran did not meet the criteria for PTSD or have other 
innocently acquired psychiatric disability which could be 
attributed to disease or injury which was incurred in or 
aggravated by service.  

While the veteran asserted that the inservice incidents 
described above caused PTSD, as a layman, he has not been 
shown to have expertise or provide opinions concerning 
medical diagnosis or causation; thus, his lay assertions 
cannot be considered to be probative.  See Espiritu, supra.  

There is no diagnosis of PTSD of record.  As previously 
noted, a clear diagnosis is needed to establish service 
connection for PTSD.  See Cohen, Zarycki, supra.  Thus, the 
veteran's claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a).  


II.  Left Varicocele

The Board notes that the provisions of 38 U.S.C.A. § 5107(a) 
have been met, in that the veteran's claim for an increased 
rating is well grounded.  This finding is based on the 
veteran's evidentiary assertion that his service-connected 
disability has increased in severity.  See Drosky v. Brown, 
10 Vet. App. 251, 254 (1997) (citing Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992)).  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  See Waddell v. Brown, 
5 Vet. App. 454, 456 (1993); Murphy, supra.  

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran has not reported any recent treatment of his left 
varicocele.  A VA examination was conducted in June 1997.  
The veteran complained of chronic left testicle pain which 
was exacerbated by prolonged standing.  The examination noted 
no palpable lesions.  There was tenderness to palpation of 
the left testicle and a varicocele was noted on the left.  
The right testicle was atrophic without masses or varicocele.  
The diagnosis was that of status post bilateral varicoceles; 
at present pain in both testicles, the left greater than the 
right.  

The Board notes that in evaluating the veteran's left 
varicocele, the RO found the disability analogous to varicose 
veins, under 38 C.F.R. § 4.104, Diagnostic Code 7120.  The 
rating criteria for disease of the arteries and veins were 
revised effective January 12, 1998.  When the regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to 
resolution of his claim under the criteria which is to his 
advantage.  Marcoux v. Brown, 9 Vet. App. 289 (1996), Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

Under Diagnostic Code 7120, varicose veins, the former rating 
criteria provided a rating of 10 percent for moderate 
disability, varicosities of the superficial veins below the 
knees, with symptoms of pain and cramping on exertion, 
unilateral or bilateral.  Moderately severe disability, 
involving superficial veins above and below the knee, with 
varicosities of the long saphenous, ranging in size from one 
to two centimeters in diameter, with symptoms of pain or 
cramping on exertion, without involvement of the deep 
circulation is rated 20 percent when unilateral and 30 
percent when bilateral.  Severe disability, involving 
superficial veins above and below the knee, with involvement 
of the long saphenous, ranging over 2 centimeters in 
diameter, marked distortion and sacculation, with edema and 
episodes of ulceration, no involvement of deep circulation, 
is rated 40 percent when unilateral and 50 percent when 
bilateral.  Pronounced disability, with the findings for the 
severe condition with secondary involvement of the deep 
circulation, as demonstrated by Trendelenburg's and Perthe's 
tests, with ulceration and pigmentation, is rated 50 percent 
when unilateral and 60 percent when bilateral.  

Effective on January 12, 1998, the regulations utilized to 
evaluate disability from varicose veins were revised.  Under 
revised Diagnostic Code 7120, varicose veins manifested by 
intermittent edema of an extremity or aching and fatigue in a 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression hosiery 
is rated 10 percent disabling.  A 20 percent rating is 
assigned for persistent edema, incompletely relieved by 
elevation of an extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent rating is assigned for 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent rating is 
assigned for persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  A 
100 percent rating is assigned for massive, board-like edema 
with constant pain at rest.  A note following Diagnostic Code 
7120 provides that the foregoing evaluations are for 
involvement of a single extremity.  If more than one 
extremity is involved, each involved extremity is to be 
evaluated separately and the ratings combined using the 
bilateral factor, if applicable.  See 38 C.F.R. §§ 4.25, 
4.26.  

The service-connected left varicocele is shown to be 
manifested by pain.  However, more than moderate disability 
or persistent edema was not demonstrated.  Therefore, an 
increased rating higher than 10 percent is not assignable 
under the criteria enumerated in either the old or new 
version of Diagnostic Code 7120.  

When an unlisted condition is encountered, it is permissible 
to rate it under a closely related disease or injury.  
38 C.F.R. § 4.20 (1998).  Several provisions of the rating 
schedule must be taken into account in rating the veteran's 
varicocele disability.  Although the same symptoms may not be 
evaluated under various diagnoses, it is necessary to 
determine which rating criteria most closely approximate the 
current manifestations of disability.  In this case, however, 
the veteran would not be entitled to an increased rating 
under Diagnostic Code 7338, inguinal hernia; Diagnostic Code 
7523, complete atrophy of both testicles; or Diagnostic Code 
7512, chronic epididymo-orchiditis, as pain is his only 
symptom.

The preponderance of the evidence is against the claim for an 
increased rating for left varicocele.  Thus, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



ORDER

Service connection for PTSD is denied as a well-grounded 
claim has not been submitted.

An increased rating for the service-connected left varicocele 
is denied.  



REMAND

A careful review of the record discloses that the Board 
determined that new and material evidence has not been 
received to reopen a claim for entitlement to service 
connection for a low back condition since the last final 
decision in October 1992.  The current appeal originated with 
the veteran's petition to reopen the claim for entitlement to 
service connection for such a disorder.  

The VA must perform a two-step analysis when the veteran 
seeks to reopen a claim based on new evidence.  First, it 
must be determined whether the evidence is "new and 
material."  Second, if the VA determines that the veteran has 
produced new and material evidence, the claim is reopened and 
the VA must evaluate the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant and which, by itself or in 
connection with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been 
presented, the VA must first decide whether evidence 
submitted since the prior final denial is new.  As indicated 
by the regulation, cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time of 
the last final disallowance of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet. App. 273 (1996).  After evidence is 
determined to be new, the next question is whether it is 
material.  The third question was to determine whether, in 
light of all the evidence of record, there was a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome in the prior determination.  See Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  However, the United States Court of 
Appeals for the Federal Circuit has held that the judicially-
created standard, as to the reasonable possibility of a 
change in outcome, is inconsistent with the language of 38 
C.F.R. § 3.156(a), cited above, and has overruled the Colvin 
test to that extent.  Hodge v. West, 155 F. 3d. 1356 (Fed. 
Cir. 1998).  It is therefore impermissible to apply this 
third question in the first step of the Manio analysis to the 
veteran's claim.  Instead, the claim must be analyzed only in 
light of the regulatory language of 38 C.F.R. § 3.156.  

While the RO included a copy of the full text of 38 C.F.R. § 
3.156 in the December 1997 statement of the case sent to the 
veteran, the RO had not been afforded an opportunity to 
analyze the veteran's claim since the United States Court of 
Appeals for the Federal Circuit overruled the Colvin test to 
that extent discussed above and determined that the VA should 
address whether there was evidence, not previously submitted, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which, by itself or in connection with the 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

The Court has stated that, when the Board addresses a 
question not addressed by the RO, the Board must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to submit such evidence and argument.  If not, it 
must be considered whether the veteran has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Under 
the circumstances of this case, the Board finds that a remand 
is warranted to ensure that the veteran is not prejudiced.  

In addition, the Board notes that the veteran has put the VA 
on notice of the existence of specific evidence that, if 
submitted, might serve as a basis to reopen his claim on the 
basis of new and material evidence.  See 38 U.S.C.A. § 5103 
(West 1991); Graves v. Brown, 8 Vet. App. 522 (1996).  The 
veteran has essentially contended that medical personnel have 
attributed his current low back condition to service.  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the U.S. Court of Appeals for 
Veterans Claims.  Therefore, the case is REMANDED to the RO 
for the following action:

1.  The RO should take appropriate steps 
to contact the veteran and notify him 
that he can submit additional evidence 
and argument in support of his attempt to 
reopen his claim for service connection 
for a low back condition.  The RO should 
also inform him that he should submit all 
medical evidence to support his lay 
assertions that he has current low back 
disability due to disease or injury which 
was incurred in or aggravated by service.  

2.  The RO should also take appropriate 
steps in order to attempt to secure 
copies of all VA or private medical 
records pertaining to treatment of the 
veteran's claimed low back condition 
since service.  

3.  Thereafter, the RO should undertake 
any further warranted development and 
should review the complete record of 
evidence and arguments received since the 
last rating decision of record.  In 
making its determination, the RO should 
follow the provisions of 38 C.F.R. 
§ 3.156(a), in accordance with the 
guidance of Hodge, and determine whether 
there is evidence, not previously 
submitted, which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which, by 
itself or in connection with the evidence 
previously assembled, is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
If any benefit sought, for which an 
appeal has been perfected, remains 
denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if 
indicated.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals







